33DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 12/10/20, claims 1-15 are currently pending in the application, with claims 11-15 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Applicant’s arguments dated 12/10/20 with regard to applied art are deemed persuasive and therefore, the art rejections of record are withdrawn. Upon further consideration of the claims and relevant prior art, new grounds of rejections are set forth herein. Examiner regrets the delay in prosecution as a result of mailing this second nonfinal office action.

Claims interpretation
Claim 1 recites the limitation “light-absorbing additive contained nanoparticles”. In view of the following portions of the specification, Examiner interprets the limitation to mean light-absorbing additive which is either contained within or grafted on nanoparticles.

    PNG
    media_image1.png
    650
    952
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US 4,367,170), alone, or in view of Kim et al. (US 2008/0026217 A1) (references of record).
Uhlmann is drawn to stabilized photochromic material comprising a photochromic dye for use in ophthalmic lens. The reference teaches organic photochromic materials comprising a photochromic dye (i.e. a light absorbing additive) and a resinous material and encapsulated in an outer shell of an inorganic material (i.e. a light absorbing additive contained in particle), and use thereof in preparation of photochromic plastic sheets, ophthalmic lenses etc. (Ab., col. 1-2, bridging paragraph, col. 5, lines 51-62, reference claim 1, col. 5, line 50-col. 7, line 11, working examples). The reference further teaches that the particles of photochromic material coated with an inorganic material can be dispersed in a monomer before polymerization, such as allyl diglycol carbonate (reads on at least one allyl monomer a)) which forms CR 39 plastic, in combination with a suitable catalyst, such as benzoyl peroxide (reads on at least one catalyst b)) (col. 7, lines 12-24, Example 2). Additionally, US patent 2,964,501 (US ‘501) which is incorporated by reference in Uhlmann (col. 7, lines 20-24), teaches allyl monomers (col. 3, lines 28-67), and catalysts for initiating polymerization (col 4, lines 7-18). The reference further recognizes that coated photochromic particle have a small particle size and narrow distribution for use in transparent articles (col. 8, lines 3-10). 
Uhlmann is silent with regard to coated photochromic material being present as nanoparticles in the composition. However, given the generic teaching in Uhlmann on small particle size and narrow distribution for use in transparent articles, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed to utilize coated photochromic particles having particle size as in the present invention, i.e. including a size of 1nm to 10m, so as maintain transparency of the articles formed therefrom (obviates claims 1 and 6), absent evidence of criticality for the claimed range.
In the alternative, secondary reference to Kim teaches photochromic articles, such as lenses and eye glasses [0069], comprising photochromic nanoparticles having a core shell structure and transparency because of low light scattering [0002], and having a core mean diameter up to 150nm, with a teaching that smaller the mean diameter, greater the transparency, and a shell thickness in the range of 5-15nm to maintain transparency ([0020, 0030], TABLE 1). Given the teaching in Kim the relationship between particle size and transparency, and given the teaching on suitable ranges for core and shell dimensions, it would have bene obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize Uhlmann’s encapsulated photochromic particles having a particle size of 165 nm or less, so as to provide for ophthalmic lens having good transparency (obviates claims 1 and 6).
With regard to claim 2, disclosed photochromic dyes meet the claimed limitation (col. 2, line 33-col. 5, line 45, Example 2).
With regard to claims 3 and 4, Uhlmann teaches organic photochromic materials comprising a photochromic dye, a resinous material such as polystyrene, polycarbonate etc. (reads on polymer), and encapsulated in an outer shell of an inorganic material, such as silicon dioxide, titanium dioxide, aluminum oxide etc. (reads on polymer, i.e. an inorganic polymer, and also read on mineral oxide (Ab., ref. claim 1, col. 2, lines 24-32, col. 5, lines 46-50). It is noted that the transitional phrase “comprising” in claims 3 and 4 is open ended to other unrecited components therein.
With regard to claim 8, Uhlmann teaches a range of 0.01 to 80 wt.% for the proportion of encapsulated photochromic particles in the plastic host material, and that the amount would depend on the photochromic properties of the encapsulated photochromic particle and the desired optical required (col. 7, lines 40-46).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to claims 7 and 5, it is noted that Uhlmann teaches a range of 0.01 to 80 wt.% for the proportion of encapsulated photochromic particles in the plastic host material. It would have been obvious to a skilled artisan to provide for desired photochromic effect, by either including a high dye content within the encapsulated particles and utilizing a smaller amount thereof, or by preparing encapsulated particles with a lower dye content and utilizing a higher amount of such particles. As such, the general disclosure and examples in Uhlmann teach encapsulated dye particles. It is noted that the refractive index of the encapsulated dye particles is an experimentally measured property. The burden is shifted to Applicants to establish that the ranges as recited in claims 7 and 5 are mutually exclusive of the dye content and refractive index of Uhlmann’s encapsulated particles. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 9, Uhlmann teaches particles of the coated photochromic material can be dispersed in a monomer before polymerization, such as in allyl diglycol carbonate for forming CR 39 plastic (col. 7, lines 15-17). It is noted that CR 39 is made by polymerization of diethylene glycol bisallylcarbonate. Additionally, with regard to claims 9 and 10, US patent 2,964,501 (US ‘501) which is incorporated by reference in Uhlmann (col. 7, lines 20-24), teaches allyl monomers (col. 3, lines 28-67), and isopropyl percarbonate (reads on peroxodicarbonate) and tertiary butyl perbenzoate as suitable catalysts for initiating polymerization (reads on peroxyester) (col 4, lines 7-18).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US 4,367,170), alone, or in view of Kim et al. (US 2008/0026217 A1), and further in view of Blackburn et al. (US 2004/0207809 A1).
The discussions with regard to Uhlmann and Kim above in paragraph 5 are incorporated herein by reference. It is noted that Uhlmann teaches compositions comprising allyl diglycol carbonate and encapsulated photochromic dye particles.
Although the cited references are silent with regard to the refractive index of the encapsulated dye particles, secondary reference to Blackburn is drawn to photochromic ophthalmic articles (Ab.), which may be prepared from compositions comprising allyl diglycol carbonate monomers to provide for a substrate having a refractive index in the range of 1.48-1.74 (reference claim 15). Given the teaching in Blackburn on the suitable refractive index of the polymer for use in photochromic ophthalmic articles, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize encapsulated photochromic dye particles having a similar refractive index as the polymer so as to minimize the difference in the refractive index and confer maximum transparency to Uhlmann’s ophthalmic articles (alone, or as modified by Kim). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/770,466 (reference application, preliminary amdt. dated 6/5/20). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is as follows:

    PNG
    media_image2.png
    348
    880
    media_image2.png
    Greyscale

Additionally, 10 is drawn to a process of preparing the ophthalmic lens of claim 1, claim 11 is drawn to a method of using the light-absorbing additive of claim 1. The compositional limitations recited in copending claim 1 fully meets compositional limitations as presently recited in claim 1 and anticipates claim 1. Dependent claims further limit the scope of copending claim 1 and also anticipate claim 1.
Limitations as presently recited in claims 2, 3, 4, 6, 7, 8 are met by copending claims 3, 4, 5, 6, 7 and 8, respectively.
Although the copending claim 2 fails to recite the claimed allyl monomer or oligomer of claim 9, the recitation of a homopolymer or copolymer of allyl carbonates of linear or branched aliphatic or aromatic polymers in copending claim 2 encompasses the claimed species.
With regard to claim 10, copending claims 1 and 10 recite a catalyst for initiating the polymerization of the at least one allyl or non-allyl monomer. Although the copending claims fail to recite the catalyst of claim 10, Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Furthermore, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). 
Consistent with the above cited portion of the MPEP, attention is drawn to Page 7, lines 19-24 of the copending specification which discloses claimed catalysts. Thus, it would have bene obvious to one of ordinary skill in the art to utilize catalysts as disclosed in the copending specification in copending claims 1 and 10 and thereby arrive at claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/323,971 (reference application, preliminary amdt. dated 2/17/19). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 1 is as follows:
	
    PNG
    media_image3.png
    300
    878
    media_image3.png
    Greyscale

Additionally, copending claim 13 is drawn to a process of preparing the ophthalmic lens of claim 1. The compositional limitations recited in copending claim 1 fully meets compositional limitations as presently recited in claim 1 and anticipates claim 1. Dependent claims further limits the scope of copending claim 1 and also anticipate claim 1.
Limitations as presently recited in claims 2, 4, 5, 6, 7, 8 are met by copending claims 2, 8,
9, 10, 11 and 12, respectively.
With regard to claims 9 and 10, copending claim 1 recites a catalyst for initiating the polymerization of the at least one allyl or non-allyl monomer or oligomer. Although the copending claim fails to recite the presently claimed monomers of claim 9 and catalyst of claim
10, as stated above, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above cited portion of the MPEP, attention is drawn to page 8, lines 5-10 of the copending specification which discloses claimed allyl monomers, and to page 8m lines 4-12 which discloses claimed catalysts. Thus, it would have bene obvious to one of ordinary skill in the art to utilize allyl monomers and catalysts as disclosed in the copending specification in copending claim 1 and thereby arrive at claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments dated 12/10/20 with regard to Slezak and Itoh references are found persuasive and accordingly, the art rejections as set forth in the office action 9/10/20 are withdrawn. However, the double patenting rejections are maintained herein. 1. Examiner acknowledges Applicant's statement on page 11 requesting the abeyance of the double patenting rejections.  If the double-patenting rejection is the only rejection remaining in this application and if there is a provisional obviousness-type double patenting rejection in the later-filed copending application, per USPTO practice, the examiner will withdraw the rejection.
Applicant’s arguments with regard to the encapsulated particles taught in Uhlmann (relied in the rejections above) as comprising three components are not deemed persuasive. As stated in the rejections above, the transitional phrase “comprising” recited in claims 3 and 4 is open ended to additional components, including to a metal oxide in claim 3 and to a polymer in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2010/0113901 A1) teaches contact lens comprising fluorescent organic dyes and that organic dyes may be stabilized in silica nanoparticles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762